Citation Nr: 0524897	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-18 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for otosclerosis, claimed 
as bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
September 1967.  His Military Occupational Specialty (MOS) 
was "13A10 Field Arty Basic.'  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in February 2005.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated on entrance into 
service, and has been shown by competent clinical evidence to 
have been aggravated in service beyond the natural 
progression of the disease.

2.  Bilateral hearing loss disability, for VA purposes, is 
currently demonstrated.


CONCLUSION OF LAW

Bilateral hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of August 2001 and January 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his/her and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post service treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim, to include testimony provided at an 
April 2003 hearing before the RO and a July 2005 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The veteran is claiming entitlement to service connection for 
hearing loss (characterized as otosclerosis).  As reported in 
a January 2002 statement, the veteran was exposed to heavy 
noise generated by an artillery battery when howitzers were 
firing.  As noted at his July 2005 hearing before the 
undersigned, he fired 8-inch Howitzer guns for 21 of his 24 
months in service.  (Transcript "T," at 3.)  Referring back 
to the January 2002 correspondence, the veteran stated that 
he noticed a change in his hearing while still on active 
duty, as he struggled to hear song lyrics and had to move 
closer when someone was talking to him.  At the time, 
however, he believed such hearing loss was temporary.  For 
that reason, he denied hearing loss at the time of his 
separation examination.  

In determining entitlement to service connection, a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1111.  
However, the presumption of sound condition may be rebutted 
by clear and unmistakable evidence both that the disability 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service.  The provisions of 38 
C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 
insofar as § 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
As such, 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  VAOPGCPRE 03-2003.

In the present case, the veteran's preinduction examination 
in July 1965 contained audiometric findings.  It is observed 
that VA audiometric readings prior to June 30, 1966, and 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As converted, the veteran's entrance examination 
showed the following:    




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15

25
LEFT
45
30
30

40

In evaluating the above findings, it is noted that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, it may 
be concluded that the July 1965 preinduction examination 
demonstrated less than normal hearing.  
As such, bilateral hearing loss is found to have existed on 
entrance into service, and as such, to have pre-existed 
service.  Because such defect was noted on entry to service, 
there is no presumption of soundness as to hearing ability on 
induction. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Here, a report of June 2002 VA examination contains a 
diagnosis of profound bilateral sensorineural hearing loss.  
Moreover, audiometric findings reported at that time clearly 
indicate bilateral hearing loss disability for VA purposes as 
set forth under 38 C.F.R. § 3.385.  Additionally, private 
records from F. M. R., M.D. reveal diagnoses of bilateral 
sensorineural hearing loss disability from 1976.  In 1976, 
the veteran reported he had noticed hearing loss for a few 
years.  He indicated he had had noise exposure in service and 
subsequent to service.  The veteran underwent a stapedectomy 
in 1976.  A right stapedectomy was to be scheduled at a later 
date.  In a statement dated in August 2001, a private 
physician reported that the veteran had a right stapedectomy 
in 1977.  It was indicated that the veteran had been since 
March 197, and that his hearing loss had progressed to a 
profound loss in each ear, and that hearing aids were no 
longer a benefit.  It was also reported that the veteran had 
had a right tympanomastoidectomy with insertion of a clarion 
cochlear implant, in March 1993.  Therefore, there is no 
dispute as to the existence of current bilateral hearing loss 
disability.  As such, the first element of this service 
connection claim is satisfied.

The second element of the claim for service connection for 
hearing loss disability requires the demonstration of an 
injury or disease in service.  In this regard, the Board 
notes that the veteran's military occupational specialty, 
field artilleryman, is consistent with exposure to noise 
trauma in service.  38 U.S.C.A. § 1154(a).  As such, the 
second element of the service connection claim has been met.  

The Board must now consider whether the evidence establishes 
it is at least as likely as not that the veteran's 
preexisting hearing loss was aggravated by noise trauma in 
service.  In this regard, a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2004). 

In the present case, the veteran's discharge examination in 
August 1967 actually showed improvement in hearing acuity, 
with no puretone thresholds exceeding 20 decibels.  Indeed, 
the audiometric results upon separation showed normal 
hearing.  However, VA examination reports dated in June 2002, 
express that the exit examination was likely in error.  
Indeed, the VA examiner stated that it was extremely unlikely 
that the veteran would show hearing loss upon entry to 
service, endure noise exposure, and then have no hearing loss 
on discharge.  

Further, the June 2002 VA examination report contained the 
opinion that the hearing loss patterns noted upon enlistment 
in July 1965 were consistent with otosclerosis.  He remarked 
that it would be unusual for that disease to progress to the 
profound hearing loss experienced by the veteran.  He added 
that, in his opinion, otosclerosis was not aggravated by 
active service.  However, he did note that hearing loss may 
have been aggravated by active service, though not to the 
extent of total hearing loss.  

A subsequent opinion written by Dr. F. M. R. in November 2002 
stated that all medical documentation pointed to otosclerosis 
as the primary cause of the veteran's hearing loss.  He 
further stated that such otosclerosis was not caused by 
service.  He did indicate that it was "quite likely" that 
the veteran's in-service noise exposure may have contributed 
to hearing loss.  However, he believed that such hearing loss 
should have been demonstrated in service rather than 
afterward.  Therefore, he concluded that the veteran's 
hearing loss was not causally related to service.  

Finally, a February 2003 VA opinion, stated that the 
combination of otosclerosis and loud noise exposure in 
service may have resulted in the veteran's presently 
diagnosed profound sensorineural hearing loss.  

In sum, two of the three opinions of record assert that in-
service noise exposure could have caused a worsening of the 
veteran's hearing.  While Dr. F. M. R. ultimately disagreed 
with that contention, his basis for doing so was the absence 
of a demonstration of progressive hearing loss in service.  
However, because competent evidence has discredited the 
separation examination showing normal hearing, the factual 
underpinning for F. M. R.'s conclusion has been dismantled.  
As a result, his negative opinion is not found to be 
probative.  

Having removed Dr. F. M. R.'s November 2002 statements from 
consideration, the two remaining VA opinions allow for a 
finding that at least some degree of the veteran's current 
hearing loss was caused by noise exposure in service.  
Moreover, such opinions are consistent with the veteran's 
testimony offered to the undersigned in July 2005.  At that 
time, he stated that he experienced muted hearing in service 
after firing Howitzers.  (T. at 5.)   Finally, such opinions 
are consistent with the post-service private medical reports 
showing treatment beginning in 1976.  In May of that year, a 
left stapedectomy was performed.  By March 1978, the records 
indicate that the veteran was using hearing aids for each 
ear.  The disability continued to worsen, as indicated in 
treatment reports dated in 1992.  Another operation was 
performed in 1993.  Additional treatment continued through 
1998.  In short, these records demonstrate progressively 
worsening hearing loss over a long period of time, supporting 
the finding that the aggravation of hearing loss in service 
continued following discharge, resulting in the veteran's 
current diagnosis of profound hearing loss.  

In conclusion, the evidence reveals in-service aggravation of 
preexisting hearing loss in service, as well as a current 
diagnosis of that disability.  Finally, the competent 
evidence, when viewed as a whole, allows for the conclusion 
that such current hearing loss is causally related to the 
aggravation in service.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


